[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
On May 22, 1986, the plaintiff, Christine Joyner, and the defendant entered into a written employment contract. (Plaintiff's Exhibit A). The contract provided that "for at least one year" the plaintiff's duties would be that of manager and originator of first mortgage business for the defendant. Said contract further provided that the plaintiff would receive "a guarantee of $23,600.00 the first year as follows: $453.85 per week." The plaintiff had insisted that she be given a written one-year contract because she was leaving the security of a job at Connecticut Bank  Trust Company. The court finds that Exhibit A constitutes a one-year contract.
The plaintiff commenced employment on June 9, 1986. She worked an average of between fifty and seventy-two hours per week. Because she worked such long hours, she asked that she be given a commission on the mortgage business which she managed. Sometime in September 1986, the Board of Directors voted to pay her a commission of 1/8 of a point for all first mortgages that she managed. CT Page 3133
On January 13, 1987 the plaintiff was fired as of that day. (Plaintiff's Exhibit B). The reason given orally was that she was not spending enough time in the office. The court believes, however, that she was in the office almost every day from 9:00 until at least 2:45 and that she spent enumerable hours working at night either inside or outside the office.
The court, having heard the evidence presented by both parties, finds that the plaintiff was terminated unjustifiably. She is entitled to the following damages:
         Wages from January 14, 1987 through June 8, 1987, 23 weeks at $453.85 per week                                 $10,438.55
         Unpaid earned commission                   2,693.44 __________ $13,131.99
Accordingly, judgment may enter for the plaintiff against the defendant for $13,131.99, plus costs.
FRANCES ALLEN SENIOR JUDGE